Case 1:20-cv-00100-TFM-N Document 32 Filed 03/01/21 Page 1 of 1              PageID #: 120




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 DERIC HUNTER-RILEY,                           )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. NO. 1:20-cv-100-TFM-N
                                               )
 PROFESSIONAL COLLISION and                    )
 DONNIE ELMORE,                                )
                                               )
        Defendants.                            )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal. Rules of Civil Procedure.

       DONE and ORDERED this 1st day of March, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
